DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-3, 6-8, 10-12 were amended in the response filed on 2/22/2021.  Claims 13-15 stand withdrawn.  Claims 1-12 are currently pending and under examination.
Response to Amendments
The Applicant's amendments, dated 2/22/2021, are sufficient to overcome the objection(s) to claims 1-3, 6, 7, and 11 (see p. 4-5 of the OA dated 8/21/2020).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 2/22/2021, are sufficient to overcome the 35 USC 112(b) rejection of claims 7, 8, and 10-12 (see p. 5-7 of the OA dated 8/21/2020).  All indefiniteness issues were corrected, therefore the rejections are withdrawn.
Withdrawn Claim Rejections - 35 USC § 103
The Applicant's arguments, dated 2/22/2021 (see p. 8-9), with respect to the 35 USC 103 rejection(s) of: i) claims 1-4, 6, and 9-12 as being anticipated by/unpatentable over US 2010/0016635 (‘635, published on 1/21/2010) (see p. 18-25 of the OA dated 8/21/2020); and ii) claim 5 as being unpatentable over ‘635 in view of US 3640052 (‘052, published on 2/8/1972) (see p. 25-27 of the OA dated 8/21/2020) have been fully considered and are found to be persuasive.  The Applicant argues that ‘635 does not teach integrating the embodiments of fig. 2 and 3 with sufficient specificity to render the prima facie obvious.  This argument is found to be persuasive, therefore the rejections are withdrawn.  
Maintained Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (see p. 8-10 of the OA dated 8/21/2020).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 6340451 (‘451, published on 1/22/2002).
	 ‘451 discloses a method for the simultaneous modernization of a plant for ammonia production and a plant for urea production (see whole document).  With particular regard to claims 1 and 2, ‘451 teaches (see fig. 2 and discussion thereof in col. 7, line 57-col. 11, line 15, which also refers back to components defined with respect to fig. 1 in col. 5, line 65-col. 7, line 56): 
	i) reforming a hydrocarbon feedstock (in sections 3 and 25 in fig. 2) to obtain a raw syngas (lines 36 and 14 in fig. 2) which is further treated in a carbon monoxide conversion section (4 in fig. 2) to provide a make-up gas comprising hydrogen, nitrogen, and carbon dioxide (line 15 in fig. 2);
	ii) splitting the make-up gas and feeding a portion to decarbonation section (5 in fig. 2; ie a first CO2 removal unit) and a portion to a carbamate synthesis section (24 in fig. 2; ie a second CO2 removal unit which is in a parallel orientation to the first CO2 removal unit) via a compressor (34 in fig. 2);
2 lean make-up gas obtained from the decarbonation section (5 in fig. 2) to provide a compressed ammonia synthesis gas (17 in fig. 2);
	iv) synthesizing ammonia (lines 18 and 19 in fig. 2) from the ammonia synthesis gas (17 in fig. 2) in an ammonia synthesis section (8 in fig. 2); 
	v) feeding the carbon dioxide obtained from the decarbonation section (line 16 in fig. 2) to a compressor (9 in fig. 2) and feeding the compressed carbon dioxide (line 20 in fig. 2) and the ammonia produced in the ammonia synthesis section (line 18 in fig. 2) to the urea synthesis section (10 in fig. 2) to produce an aqueous urea stream (21 in fig. 2); and
	vi) feeding the aqueous urea solution to a urea recovery section (11 in fig. 2) to provide an aqueous urea stream (22 in fig. 2) and an aqueous carbamate stream (28 in fig. 2).
	‘451 further teaches that the carbamate synthesis unit (24 in fig. 2; the second CO2 removal unit) operates by feeding a flow of ammonia, nitrogen, and hydrogen (line 27 in fig. 2) and a dilute aqueous carbamate solution (line 30 in fig. 2; “a carbamate solution taken from said urea recovery section”) obtained by partial decomposition of the aqueous carbamate stream obtained from the urea recovery section (line 28 in fig. 2) via carbamate decomposition unit (25) (which can also be considered to be a part of the urea recovery section) to said carbamate synthesis unit (24) to produce a stream of hydrogen and nitrogen gas which is fed back to the ammonia synthesis section (8) via line (31) and an aqueous carbamate stream which is recycled either back to the carbamate decomposition unit (25) via line (32) or to the urea synthesis section (10) via 2 absorbed in the carbamate synthesis section is eventually fed back to the urea synthesis section (10) via lines (33) [Wingdings font/0xE0] (29), along with the CO2 separated from decarbonation step (5) via line (20).
Maintained Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (see p. 10-18 of the OA dated 8/21/2020).

Claims 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6340451 (‘451, published on 1/22/2002).
Applicant Claims

    PNG
    media_image1.png
    434
    1024
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    334
    1010
    media_image2.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘451 discloses a method for the simultaneous modernization of a plant for ammonia production and a plant for urea production (see whole document).  With particular regard to claims 1 and 2, ‘451 teaches (see fig. 2 and discussion thereof in col. 7, line 57-col. 11, line 15, which also refers back to components defined with respect to fig. 1 in col. 5, line 65-col. 7, line 56): 
	i) reforming a hydrocarbon feedstock (in sections 3 and 25 in fig. 2) to obtain a raw syngas (lines 36 and 14 in fig. 2) which is further treated in a a carbon monoxide conversion section (4 in fig. 2) to provide a make-up gas comprising hydrogen, nitrogen, and carbon dioxide (line 15 in fig. 2);
	ii) splitting the make-up gas and feeding a portion to decarbonation section (5 in fig. 2; ie a first CO2 removal unit) and a portion to a carbamate synthesis section (24 in fig. 2; ie a second CO2 removal unit which is in a parallel orientation to the first CO2 removal unit) via a compressor (34 in fig. 2);
	iii) methanating (6 in fig. 2) and compressing (7 in fig. 2) the CO2 lean make-up gas obtained from the decarbonation section (5 in fig. 2) to provide a compressed ammonia synthesis gas (17 in fig. 2);

	v) feeding the carbon dioxide obtained from the decarbonation section (line 16 in fig. 2) to a compressor (9 in fig. 2) and feeding the compressed carbon dioxide (line 20 in fig. 2) and the ammonia produced in the ammonia synthesis section (line 18 in fig. 2) to the urea synthesis section (10 in fig. 2) to produce an aqueous urea stream (21 in fig. 2); and
	vi) feeding the aqueous urea solution to a urea recovery section (11 in fig. 2) to provide an aqueous urea stream (22 in fig. 2) and an aqueous carbamate stream (28 in fig. 2).
	‘451 further teaches that the carbamate synthesis unit (24 in fig. 2; the second CO2 removal unit) operates by feeding a flow of ammonia, nitrogen, and hydrogen (line 27 in fig. 2) and a dilute aqueous carbamate solution (line 30 in fig. 2; “a carbamate solution taken from said urea recovery section”) obtained by partial decomposition of the aqueous carbamate stream obtained from the urea recovery section (line 28 in fig. 2) via carbamate decomposition unit (25) (which can also be considered to be a part of the urea recovery section) to said carbamate synthesis unit (24) to produce a stream of hydrogen and nitrogen gas which is fed back to the ammonia synthesis section (8) via line (31) and an aqueous carbamate stream which is recycled either back to the carbamate decomposition unit (25) via line (32) or to the urea synthesis section (10) via lines (33) (after being combined with gaseous ammonia and carbon dioxide (line 29) recovered from carbamate decomposition section (25)).  Also see fig. 3, wherein the carbamate synthesis section (24) is shown to comprise three chambers (46-48) and two 2 absorbed in the carbamate synthesis section is eventually fed back to the urea synthesis section (10) via lines (33) [Wingdings font/0xE0] (29), along with the CO2 separated from decarbonation step (5) via line (20).
	Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claims 10 and 11, though ‘451 does not explicitly teach that an aqueous ammonia stream, obtained from a purge gas drawn from the ammonia synthesis section, is additionally fed to the carbamate washing step (24), ‘451 teaches that stream (27), a gaseous purge stream taken from the ammonia synthesis section (8) containing ammonia, hydrogen, and nitrogen is fed to carbamate washing step (24), along with an aqueous carbamate solution (30).  Therefore as soon as stream (27) contacts the aqueous carbamate present in (24), then aqueous ammonia is being formed (see fig. 2 and discussion thereof in col. 7, line 57-col. 11, line 15).  Further, fig. 3 (see col. 11, line 33-col. 13, line 50) teaches that additional water can be added to the (24) via line (39) upstream of where the CO2 containing gas (26) enters (24), via section (46), such that the CO2 containing gas stream is contacted with an aqueous solution of carbamate and ammonia.  In other words, the aqueous ammonia stream is being generated in the top of (24) rather than being generated before introduction into (24), however, the selection of any order of performing process steps/mixing reagents is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 (VI)(C).
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘451 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to include an aqueous solution of ammonia in the carbamate washing step because ‘451 teaches that aqueous ammonia is being generated in the wash step and the selection of any order of performing process steps/mixing reagents is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 (VI)(C).

Claims 3, 7, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6340451 (‘451, published on 1/22/2002), as applied to claims 1, 2, 10, and 11 above, and further in view of US 5736116 (‘116, published on 4/7/1998).
Applicant Claims

    PNG
    media_image3.png
    99
    1035
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    176
    1015
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    120
    1011
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    305
    1021
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘451 teaches two CO2 removal steps carried out in parallel, one comprising an aqueous carbamate wash (24) and one comprising a decarbonation (5) (see full discussion of claim 1 above and fig. 2).  ‘451 further teaches that in the decarbonation section that carbon dioxide is suitably separated from the ammonia syngas flow (see col. 6, lines 63-67).  ‘451 additional teaches that ammonia synthesis section (8) can comprises a high pressure loop comprising a reactor and suitable means and apparatuses for the separation and recycling of the unreacted hydrogen and nitrogen to the synthesis reactor, including compressors of the refrigeration cycle (see col. 7, lines 16-21).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘451 does not explicitly teach i) any specific conditions for the decarbonation unit (5) and ii) that the ammonia synthesis loop may comprise multiple reactors.  These deficiencies are cured through the teachings of ‘116.  ‘116 teaches ammonia production claims 3, 7, and 8, ‘116 teaches that carbon dioxide can be removed from syngas comprising hydrogen and nitrogen using CO2 absorbing mediums (carbon dioxide removal unit (132) and CO2 removal system (140)) (see fig. 2 and col. 5, line 49-col. 6, line 26 and example, including tables therein).  Therefore CO2 absorbents are well-known in the art and are known to remove CO2 from ammonia syngas.  
	With further respect to claims 7 and 8, ’451 teaches that the portion of the raw synthesis gas coming from carbon monoxide conversion section (4) and fed to the carbamate synthesis section (24-the CO2 removal step comprising the carbamate wash) via line (26) after being compressed (34) comprises between 10-50% of the total raw ammonia syngas flow coming from carbon monoxide conversion section (4) (col. 10, lines 32-39).  This range overlaps with that instantly claimed if decarbonation unit (5) comprises an absorption step.  
With respect to claim 12, ‘116 teaches an ammonia synthesis lop wherein purified ammonia syngas (152) is fed to a first ammonia reactor (174) (after compression in (158)) to produce an effluent containing ammonia and unreacted make-up gas (176) which is fed to a second ammonia reactor (178) to produce an effluent (180) which after cooling is separated into an ammonia product stream (186) and an unreacted make-up gas feed (168).  The unreacted syngas (168) is then fed back to the first ammonia reactor via line (170) after being recompressed in (158).  See col. 6, lines 25-60 and example and Tables therein.  ‘116 does not explicitly teach that ammonia is removed from the effluent of the first reactor (174) before the unreacted make-up gas is 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘451 and ‘116 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to use a CO2 absorption unit as decarbonation unit (5) in ‘451 because ‘116 teaches that this is a known and predictable method in the art for removing CO2 from ammonia syngas.  Further, the skilled artisan would have been motivated to include a second reactor in the ammonia synthesis loop of ‘451 because ‘116 additionally teaches that this is also a well-known and predictable configuration for synthesizing ammonia.  Also see MPEP 2143 B.
Response to Arguments
Applicant's arguments filed 2/22/2021 (see p. 7-8), with respect to the 35 USC 102(a)(1) and 35 USC 102(a)(2) rejection of claims 1 and 2  as being anticipated by US 6340451 (‘451, published on 1/22/2002) (see p. 8-10 of the OA dated 8/21/2020) and the 35 USC 103 rejections of: i) claims 1, 2, 10, and 11 as being unpatentable over US 6340451 (‘451, published on 1/22/2002) (see p. 10-15 of the OA dated 8/21/2020); and ii) claims 3, 7, 8, and 12 as being unpatentable over ‘451 and further in view of US 5736116 (‘116, published on 4/7/1998) (see p. 15-18 of the OA dated 8/21/2020) have been fully considered but they are not persuasive. 


    PNG
    media_image7.png
    212
    1014
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    209
    1010
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    174
    1009
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    346
    1012
    media_image10.png
    Greyscale

  In response, the broad term “urea recovery section” as instantly claimed is interpreted using the broadest reasonable interpretation, which includes the carbamate decomposition section (25) of Pagani.  Pagani describes that urea recovery section (11) comprises a number of carbamate decomposers and condensers (col. 7, lines 40-50), 2 removal step (24) (see fig. 2 and col. 8, lines 18-27 and lines 52-64).  Therefore the Office is of the opinion that section (25) of ’451 can reasonably be interpreted to fall within the “urea recovery section” limitation of the instant claims as any number of processes can fall within the scope of “urea recovery section” and section (25) teaches carrying out the same decomposition reaction as is being carried out in “urea recovery section” (11) and is being used to adjust the concentration of the carbamate in the aqueous carbamate solution “taken from the urea recovery section”.  Also see MPEP 2111.  
In other words, the labels that ‘451 uses to describe the process steps are ultimately less important than the process steps themselves.  Though ‘451 labels only section (11) as a “urea recovery section”, section (25) can clearly also be interpreted to fall within the scope of a “urea recovery section” for the reasons set forth above, especially as the claim itself does not even recite any specific “urea recovery” steps that are carried out in the “urea recovery section”.
Subject Matter Free from the Prior Art
Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art to the instant claims is that of US 2010/0016635 (‘635, published on 1/21/2010) and US 3640052 (see p. 18-27 of the OA dated 8/21/2020) and the instant claims are distinguished from the prior art for the reasons set forth on p. 8-9 of the response filed on 2/22/2021.  
  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622